Exhibit 10

First Midwest Bancorp, Inc.




Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan








.

Plan Document . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

A

.

Summary Description . . . . . . . . . . . . . . . . . . . . . . . . .

B

.

How to Exercise Your Stock Options . . . . . . . . . . . .

C









August 31, 2000

 






First Midwest Bancorp, Inc.




Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan


* * * * *

PLAN DOCUMENT















August 31, 2000

 

 

 

 

 

First Midwest Bancorp, Inc.
Amended and Restated
Non-Employee Directors' 1997 Stock Option Plan

Plan Document



Table of Contents



Section 1 - Establishment, Purpose and Effective Date of Plan
.......................................................

1







1.1 - Establishment
...............................................................................................................

1



1.2 - Purpose
.........................................................................................................................

1



1.3 - Effective Date
..............................................................................................................

1



Section 2 - Definitions
......................................................................................................................

1



Section 3 - Eligibility
........................................................................................................................

2



Section 4 - Shares of Common Stock Available
..............................................................................

2





4.1 - Number
........................................................................................................................

2



4.1 - Unused Stock
...............................................................................................................

2



4.3 - Adjustment in Capitalization
.......................................................................................

2



Section 5 - Director Options
.............................................................................................................

2









5.1 - Grant and Eligibility
....................................................................................................

2



5.2 - Director Option Agreement
.........................................................................................

3



5.3 - Tax Status
.....................................................................................................................

3



5.4 - Option Price and Payment
...........................................................................................

3



5.5 - Vesting and duration of Options
..................................................................................

3



5.6 - Delivery of Certificate
.................................................................................................

3



Section 6 - Coordination with 1989 Omnibus Stock and Incentive Plan
.........................................

4





6.1 - Change in Control
........................................................................................................

4



6.2 - Limited Transferability of Operations Beneficiary Designations
................................

4



Section 7 - Amendment and Termination
.........................................................................................

4



Section 8 - Miscellaneous
.................................................................................................................

4





8.1 - Rights of Directors
.......................................................................................................

4



8.2 - Indemnification
............................................................................................................

4



8.3 - Requirements of Law
...................................................................................................

5



8.4 - Governing Law
............................................................................................................

5



8.5 - Administration
.............................................................................................................

5

 

 

FIRST MIDWEST BANCORP, INC.
AMENDED AND RESTATED
NON-EMPLOYEE DIRECTORS' 1997 STOCK OPTION PLAN
Plan Document

Section 1. Establishment, Purposes and Effective Date of Plan

1.1 Establishment. First Midwest Bancorp, Inc., a Delaware corporation, hereby
amends and restates the "NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN" (the
"Plan"). The Plan provides for the grant of nonqualified stock options to the
Company's Non-Employee Directors.

1.2 Purposes. The purpose of the Plan is to advance the interests of the Company
and its stockholders by augmenting the Company's traditional compensation
program for Non-Employee Directors with awards of nonqualified stock options,
thereby increasing their stake in the future growth and prosperity of the
Company, and furthering the Directors' identity of interest with those of the
Company's stockholders. By thus compensating Non-Employee Directors, the Company
seeks to attract, retain, compensate and motivate those highly competent
individuals whose judgment, initiative, leadership, and efforts are important to
the success of the Company.

1.3 Effective Date. The effective date of this Amended and Restated Plan is
February 16, 2000.

Section 2. Definitions

As used herein, the following terms shall have the meanings hereinafter set
forth:

(a) "Board" means the Board of Directors of the Company.

(b) "Code" means the Internal Revenue Code of 1986, as amended.

(c) "Common Stock" or "Share" means the Common Stock, par value $.01 per share,
of the Company or such other class of shares or other securities as may be
applicable pursuant to the provisions of subsection 4.3.

(d) "Company" means First Midwest Bancorp, Inc., a Delaware corporation.

(e) "Director Options" means options granted hereunder to Non-Employee
Directors.

(f) "Effective Date" means February 16, 2000, the date on which the Plan was
approved by the Board.

(g) "Exchange Act" means the Securities Exchange Act of 1934, as amended.

(h) "Fair Market Value" means, as to any date, the average of the highest and
lowest prices of a share of Common Stock as reported in the consolidated tape of
the NASDAQ Stock Market. In the event there are no transactions reported for
such date, the Fair Market Value shall be determined as of the immediately
preceding date on which such prices of Common Stock are so quoted.

(i) "Grant Date" means, with respect to the annual grant of Directors Options
described in Section 5.1(a) means with respect to each individual who is a
Non-Employee Director, the date of the first regularly-scheduled Board meeting
held in each calendar year (generally in February), beginning with the first
Board meeting held in 2000. With respect to any individual who first becomes a
Non-Employee Director after the date of the first Board meeting held in 2000,
the date the individual first becomes a Non-Employee Director shall also be a
Grant Date. In addition, Grant Date shall mean any other date on which a
Director Option is granted to a Non-Employee Director pursuant to Section
5.1(b).

(j) "Non-Employee Director", with respect to the grant of Directors Options
hereunder, means any person who is a member of the Board and who is not, as of
the Grant Date, an employee of the Company or any of its subsidiaries. A
Non-Employee Director who, with the approval of the Board of Directors, enters
into a"Continuing Participant Agreement" with the Company effective upon such
person ceasing to be a member of the Board shall continue to be deemed to be a
Non-Employee Director for purposes of the Plan and shall not be deemed to incur
a cessation of directorship during the term of such "Continuing Participant
Agreement" [Adopted by Amendment dated June 21, 2000].

Section 3. Eligibility

Each Non-Employee Director as of the Effective Date and each person who becomes
a Non-Employee Director after the Effective Date shall be eligible to
participate in the Plan.

Section 4. Shares of Common Stock Available

4.1 Number. The total number of shares of Common Stock of the Company subject to
issuance under the Plan, and subject to adjustment upon occurrence of any of the
events indicated in subsection 4.3, may not exceed 225,000. The Shares to be
delivered under the Plan may consist, in whole or in part, of authorized but
unissued stock or treasury stock not reserved for any other purpose.

4.2 Unused Stock. In the event any shares of Common Stock that are subject to an
Director Option which, for any reason, expires, terminates or is canceled as to
such shares, such shares again shall become available for issuance under the
Plan.

4.3 Adjustment in Capitalization. In the event of any change in the outstanding
shares of Common Stock by reason of a Common Stock dividend or split,
recapitalization, merger, consolidation, combination, exchange of shares, or
other similar corporate change, the aggregate number of shares of Common Stock
subject to Director Options to be granted or outstanding pursuant to Section 5
hereof, and/or the stated option price, shall be appropriately adjusted by the
Board, whose determination shall be conclusive; provided, however, that
fractional shares shall be rounded to the nearest whole share.

Section 5. Director Options

5.1 Grant and Eligibility.

(a) On each Grant Date applicable to this Section 5.1(a) which occurs after the
Effective Date, Director Options for the purchase of shares of Common Stock will
be granted to each individual who is a Non-Employee Director. The number of
shares of Common Stock subject to each Director Option shall be determined by
dividing (a) the average cash compensation earned by the Non-Employee Directors
during the calendar year immediately preceding the calendar year in which the
Grant Date occurs, by (b) the dollar value of a Director Option to purchase one
share of Common Stock on the Grant Date (provided, however,

that such number of Shares shall be rounded down to the nearest whole Share).
Such dollar value shall be based on utilization of the Black-Scholes or other
appropriate pricing model on the basis used with respect to the determination of
option awards under the Omnibus Plan (as defined below).

(b) Director Options may be granted to Non-Employee Directors at any time and
from time to the time as the Board shall determine.

5.2 Director Option Agreement. Each Director Option shall be evidenced by a
Director Option Agreement that shall specify the option price, the duration of
the option, the number of shares of Common Stock to which the option pertains,
and such other provisions as the Board shall determine.

5.3 Tax Status. Director Options shall be options in the form of nonqualified
stock options which are intended not to fall under the provisions of Code
Section 422.

5.4 Option Price and Payment. The option price of each share of Common Stock
subject to a Director Option shall be 100% of the Fair Market Value on the Grant
Date. Director Options shall be exercised by the delivery of a written notice to
the Company setting forth the number of shares of Common Stock with respect to
which the option is to be exercised, accompanied by full payment for the Shares.
Upon exercise of any Director Option, the option price shall be payable to the
Company in full either (a) in cash or its equivalent (including for this
purpose, the proceeds from a cashless exercise as permitted under the Federal
Reserve Board's Regulation T, or other borrowed funds), or (b) by tendering
previously-acquired Common Stock held for six months or longer having an
aggregate Fair Market Value at the time of exercise equal to the total option
price (including for this purpose Shares deemed tendered by affirmation of
ownership), or (c) by a combination of (a) and (b). Notwithstanding the
foregoing, the exercise price payable upon the exercise of a Director Option by
a Non-Employee Director who has a deferral election in effect under the
Company's Nonqualified Stock Option - Gain Deferral Plan or similar plan (the
"Gain Deferral Plan"), shall be made solely by tendering previously-acquired
Shares in accordance with clause (b) above.

5.5 Vesting and Duration of Options. Each Director Option shall vest and become
exercisable in full upon the first to occur of (a) the expiration of one year
after the Grant Date with respect to the Director Options described in Section
5.1(a) or six months after the Grant Date with respect to any other Director
Options, unless prior thereto the Non-Employee Director has ceased to be a
director for any reason other than death or disability, (b) the death or
disability of the Non-Employee Director, or (c) a Change-in-control (as provided
in Section 6.1 hereof). Once vested, Director Options shall expire upon the date
which is three years following termination of the Director's Board membership
for any reason; provided, however, in no event may any Director Option be
exercised beyond the tenth anniversary of its Grant Date, or such shorter period
which may be set forth in the Director Option Agreement.

5.6 Delivery of Certificate. As soon as practicable after receipt of each notice
of exercise and full payment of the exercise price, the Company shall deliver to
the Non-Employee Director a certificate or certificates representing acquired
shares of Common Stock. Notwithstanding the foregoing, in the event the
Non-Employee Director has in effect a deferral election under the Gain Deferral
Plan, the Company shall deliver to the trustee of the trust established under
the Gain Deferral Plan, a certificate or certificates representing such number
of Shares determined by dividing (a) the excess of the (i) Fair Market Value of
the Shares purchased pursuant to the option exercise, over (ii) the exercise
price for the Shares purchased, by (b) the Fair Market Value of one Share. The
Company shall deliver a certificate or certificates for the remainder of the
Shares, representing Shares with a Fair Market Value equal to the option
exercise price paid. For purposes of the foregoing, Fair Market Value shall be
determined on the date the Director Option is exercised.

Section 6. Coordination with 1989 Omnibus Stock and Incentive Plan

The following provisions of the Company's 1989 Omnibus Stock and Incentive Plan,
as from time to time amended (the "Omnibus Plan"), shall be applicable to the
Director Options as if such provisions were set forth in this Plan in full:

6.1 Change-in-Control. For purposes of this Plan, a "Change-in-Control" shall be
deemed to have occurred on the date a Change-in-Control occurs under the Omnibus
Plan. Notwithstanding any other provision of the Plan, if a Change-in-Control
occurs, then each Director Option shall become fully vested and exercisable as
of the date of the Change-in-Control.

6.2 Limited Transferability of Options; Beneficiary Designations. No Director
Option granted under this Plan may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, otherwise than by will or the laws of
descent and distribution. Notwithstanding the foregoing, the Board may, in its
discretion, authorize all or a portion of the Director Options to be on terms
which permit the transfer by the Non-Employee Director to the extent the
Committee under the Omnibus Plan may permit such transfers. Non-Employee
Directors may designate beneficiaries with respect to Director Options granted
hereunder on the same basis as applicable to options under the Omnibus Plan.

Section 7. Amendment and Termination

The Board, or any committee to the extent authorized by the Board, may make such
modifications to, or may terminate, the Plan as it shall deem advisable;
provided, however, that except as contemplated by Section 4.3, no modification
shall increase this number of Shares subject to issuance under the Plan without
approval of the Company's shareholders; and provided, further, that no
modification or termination shall adversely affect the rights under any Director
Options then outstanding without the written consent of the holder.

Section 8. Miscellaneous

8.1 Rights of Directors. Neither the Plan nor any action taken hereunder shall
be construed as giving any Non-Employee Director any right to continue to serve
as a Director of the Company or otherwise to be retained in the service of the
Company.

8.2 Indemnification. Each person who is or shall have been a member of the Board
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability or expense that may be imposed upon or reasonably incurred by
him in connection with or resulting from any claim, action, suit or proceeding
to which he may be a party or in which he may be involved by reason of any
action taken or failure to act under the Plan and against and from any and all
amounts paid by him in settlement thereof, with the Company's approval, or paid
by him in satisfaction of any judgment in any such action, suit or proceeding
against him, provided he shall give the Company an opportunity, at its expense,
to handle and defend the same before he undertakes to handle and defend it on
his own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company's Certificate of Incorporation or Bylaws, as a matter of law or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

8.3 Requirements of Law. The granting of Director Options and the issuance of
shares of Common Stock with respect to an option exercise, shall be subject to
all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

8.4 Governing Law. The Plan, and all agreements hereunder, shall be construed in
accordance with and governed by the laws of the State of Delaware.

8.5 Administration. The Board may establish such rules and regulations with
respect to the proper administration of the Plan as it may determine, and may
amend or revoke any rule or regulation so established. This Plan shall be
interpreted by and all questions arising in connection therewith shall be
determined by a majority of the Board, whose interpretation or determination,
when made in good faith, shall be conclusive and binding.

 







First Midwest Bancorp, Inc.






Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan



* * * * *

SUMMARY DESCRIPTION






THIS DOCUMENT (INCLUDING THE APPENDICES HERETO) CONSTITUTES PART OF A PROSPECTUS
COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

THE DATE OF THIS SUMMARY DESCRIPTION IS AUGUST 31, 2000.

 

 

 

 

 

FIRST MIDWEST BANCORP, INC.

Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan

SUMMARY DESCRIPTION

Table of Contents


Page

Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .

1

Available information . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . .

1

Resale of shares . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . .

2

Appendix A - General Information Regarding Director Stock Option Grants

A - 1 to A - 3

Appendix B - General Information Regarding Reload Stock Options . . . . . . .

B - 1 to B - 4

Appendix C - General Information Regarding Transferability of Director
                 Stock Options . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .


C - 1 to C - 2

Appendix D -General Information Regarding Director Stock Option Loan
                 Program . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .


D - 1 to D - 2

Appendix E - General Information Regarding Nonqualified Stock Option Gain
                 Deferral Plan . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .


E - 1 to E - 2

 

FIRST MIDWEST BANCORP, INC.

Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan

SUMMARY DESCRIPTION

* * * * *
Introduction

In May, 1997 the Board of Directors of First Midwest Bancorp, Inc. ("First
Midwest" or Company") established the First Midwest Bancorp, Inc. Non-Employee
Directors' 1997 Stock Option Plan (the "Plan"). The Plan was amended and
restated on February 16, 2000 and presented to the shareholders for approval at
the April 19, 2000 Annual Shareholders Meeting.

The Plan permits the granting of 225,000 nonqualified stock options. The purpose
of the Plan is to advance the interests of First Midwest by encouraging the
acquisition of an equity interest by Directors and by enabling the Company to
attract and retain the services of Directors.

This Summary Description including Appendices A through E attached hereto, sets
forth general information relating to nonqualified stock options granted under
the Plan and supercedes any other prior Summary Description of the Plan. This
Summary Description should be read in conjunction with the information
incorporated by reference therein, as well as the text of the Plan to which
reference is made.

Available Information

The Company has filed a Registration Statement with the Securities and Exchange
Commission (the "SEC") pursuant to the Securities Act of 1933 (the "Securities
Act") with respect to the shares of Common Stock which may be issued under the
Plan. Pursuant to the rules of the SEC, this Summary Description does not
contain all of the information set forth in the Registration Statement and
exhibits thereto, to which reference is made.

The Company will provide, without charge, to each person to whom this Summary
Description is delivered, upon written or oral request of such person, a copy of
any and all of the following documents which have been incorporated by reference
into the Registration Statement:

- The Company's latest Annual Report on Form 10-K filed with the SEC.

- All quarterly and other reports filed by the Company with the SEC pursuant to
Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (the "Exchange
Act").

- The description of the Company's Company Stock and its Preferred Share
Purchase Rights contained in applicable registration statements and other
reports filed by the Company with the SEC under Section 12 of the Exchange Act.

In addition, a copy of First Midwest's most recent Annual Report to Stockholders
accompanies this Summary Description or has been furnished previously. The
Company will provide to each Director who has received this Summary Description
copies of all reports, proxy statements and other

communications distributed by the Company to its stockholders generally. In the
event a recipient of this Summary Description misplaces any such documents,
another will be furnished, without charge, upon written request.

Requests for copies of any of the documents referred to above, or any questions
regarding the Plan or its administration, should be directed to the Office of
the Corporate Controller, First Midwest Bancorp, Inc. 300 Park Blvd., Suite 405,
Itasca, IL 60143 (telephone (630) 875-7459).

Resale of Shares

The Plan does not apply any specific restrictions on the resale of shares of
Common Stock issued to Directors under the Plan. However, the Securities Act and
Exchange Act may impose certain limitations on such resale.

Under the Securities Act, all Directors of the Company may be deemed to be
"affiliates" of the Company for purposes of the Securities Act. Because such
affiliates are so closely identified with the Company, sales of Common Stock by
such persons may be deemed to be sales of Common Stock by the Company. Rule 144,
promulgated under the Securities Act, sets forth a "safe harbor" procedure for
affiliates to sell shares yet not have the sale be deemed a distribution of
Common Stock on behalf of the Company. Rule 144 restricts the number of shares
of Common Stock which may be sold by an affiliate during any 90-day period,
designates a manner of sale and requires the filing of a notice of proposed sale
with the SEC. Any affiliates of the Company should consult with a qualified
legal advisor regarding his or her own situation before making any resales of
Common Stock issued pursuant to the Plan.

Section 16(b) of the Exchange Act provides that, in certain circumstances, the
profit realized by an affiliate of the Company on the purchase and sale, or sale
and purchase, of Common Stock within a six-month time frame, is recoverable by
the Company from the affiliate if it is a prohibited "short-swing profit".
Accordingly, Directors of the Company should review the implications of the
"short-swing profit" prohibitions prior to exercising any rights pursuant to any
awards received under the Plan or prior to disposing of any shares of Common
Stock purchased or otherwise received under the Plan. General information about
the applicability of Section 16(b) and the rules promulgated thereunder to the
particular forms of awards granted under the Plan is included in the applicable
Appendix describing such awards.

 









First Midwest Bancorp, Inc.





Amended and Restated


Non-Employee Directors' 1997 Stock Option Plan


SUMMARY DESCRIPTION

* * * * *

APPENDIX A

GENERAL INFORMATION

REGARDING

DIRECTOR STOCK OPTION GRANTS



 

 

 

 

 

August 31, 2000

 

FIRST MIDWEST BANCORP, INC.

Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan

SUMMARY DESCRIPTION

* * * * *

APPENDIX A

GENERAL INFORMATION PERTAINING TO
DIRECTOR STOCK OPTION GRANTS

Introduction

Nonqualified stock options are granted to Non-Employee Directors ("Directors")
on each grant date, as defined in the Plan. Generally, the grant date will be
the date of the first regularly scheduled Board Meeting held in each calendar
year. With respect to any individual who becomes a Director after the date of
such first Board Meeting, the date the individual first becomes a Director shall
also be a grant date, and the stock options granted will be pro-rated.

Calculation and Exercise Price of Director Stock Option Grants

Director stock option grants are expressed as the number of shares of First
Midwest Common Stock (the "Common Stock") that may be purchased by such grant.
The number of shares of Common Stock subject to each Director stock option grant
is determined by dividing the average cash compensation earned by Directors
during the prior calendar year by the dollar value of a Director stock option to
purchase one share of Common Stock on the date of the grant. The dollar value
for purposes of this calculation will be based on utilization of the
Black-Scholes pricing model. The option exercise price of each share of Common
Stock subject to a Director stock option shall be 100% of the fair market value
of the Common Stock on the grant date. The fair market value is the average of
the high and low sale prices for the Common Stock as quoted by NASDAQ on the
date of the grant.

In the event of any change in outstanding shares of Common Stock by reason of a
stock dividend, split or similar corporate change, the aggregate number of
shares of Common Stock subject to each outstanding Director stock option grant,
and the stated exercise price, shall be adjusted.

Exerciseability of Director Stock Options

Except as otherwise approved, Director stock options shall be exercisable (i.e.
vested) as follows:

.  

No options are exercisable until one year following the date of the grant.

.  

One year following the date of the grant, the option is exercisable with respect
to 100% of the number of shares of Common Stock covered thereby.

.  

Upon the death or disability of the Director, or upon a change-in-control of
First Midwest, as defined in the Plan, all options will be immediately
exercisable in full.

 

The options expire ten years after the date of the grant. If the Director's
Board membership terminates prior to the expiration date, the options, to the
extent exercisable as of the date of such termination will remain exercisable
for 3 years after the date on which membership is terminated and will then
expire. However, if the Director enters into a "Continuing Participant
Agreement" with First Midwest which is approved by the Board of Directors, as
described below, such Director's Board membership will not be deemed to have
terminated for purposes of the Plan.

However, in no event may the Director stock option be exercised beyond its ten
year expiration date.

Director Stock Option Grant Letter Agreement

Within a reasonable period of time after each Director stock option grant is
approved by the Committee, a Letter Agreement between First Midwest and the
Director will be executed along with the appropriate beneficiary forms. The
Director will also be supplied with forms and other information related to the
procedures for the exercise of options.

Continuing Participant Agreement

For purposes of the Plan, a Director's directorship will not be deemed to have
terminated, and in stead will be deemed to be continuing, during any period
during which such Director is a party to a written Continuing Participant
Agreement with the Company that was approved by the Board of Directors.

Federal Income Tax Considerations

The following is a brief summary of the principal income tax consequences under
the Internal Revenue Code of 1986, as amended (the "Code") relating to
nonqualified stock options granted under the Plan. This summary is not intended
to be exhaustive and, among other things, does not describe the impact of any
state and local taxes.

General

- In general, a Director will not realize income for federal income tax purposes
at the time a Director stock option is granted. The Director will recognize
ordinary income upon exercise of the Director stock option in an amount equal to
the difference between the aggregate exercise price paid for the shares of
Common Stock purchased and the fair market value of such shares as of the date
of exercise. Upon disposition of the shares acquired upon exercise, appreciation
(or depreciation) after the date of exercise will be treated as either
short-term or long-term capital gain (or loss) depending upon the holding period
of the shares sold.



The Plan allows Directors to pay for the exercise price of nonqualified stock
options by surrendering shares of Common Stock that the Director currently owns
having a fair market value equal to such exercise price if such shares have been
held for at least 6 months prior to the date of exercise (the "previously
acquired shares"). If the Director pays the exercise price, in full or in part,
with previously acquired shares of Common Stock, the use of such shares will not
affect the tax treatment of the exercise. No gain or loss will be recognized
with respect to the shares of Common Stock tendered to the Company in payment of
the exercise price or with respect to the equivalent number of shares of Common
Stock issued in connection with the option exercise. Such number of shares of
Common Stock received upon exercise will have the same basis and holding period
for purposes of determining capital gain or loss upon subsequent disposition as
did the previously acquired shares. The shares of Common Stock received upon
exercise in excess of the number of previously acquired shares tendered will
have a basis equal to the fair market value of such previously acquired shares
as of the date ordinary income is recognized with respect to the option exercise
and the holding period will commence on that date

To the extent that the Director recognizes ordinary income on the exercise of
the option, the Company will be entitled to a tax deduction in an amount equal
to the amount of ordinary income recognized.

 

No Withholding Taxes Due on Exercise

- No withholding taxes (either income or FICA/Medicare) are due on the exercise
of Director stock options. This tax treatment is the same as that applied to
Directors' fees, where no tax withholding is required. A Form 1099 will be
issued to Directors exercising stock options for the calendar year in which the
exercise occurs.



Accordingly, Directors should be aware that estimated tax payments may be
required for the years in which Director stock options are exercised.

Section 16 of the Exchange Act

In general, an affiliate subject to the reporting obligations of Section 16(a)
and the short-swing profit recovery provisions of Section 16(b) of the Exchange
Act will be deemed to have "purchased" shares of Common Stock as of the date any
stock option is granted to the affiliate. Such purchase will, however, generally
be exempt from reporting and from any short-swing profit recovery. Such options
should, however, be reported on the first Form 4 or Form 5 filed by the
affiliate following the date of grant. The exercise of a Director stock option
is not considered a "purchase" for purposes of the short-swing profit recovery
rules, but must be reported on a Form 4 by the 10th day of the month following
the option exercise. Any subsequent sale of the shares received is a reportable
transaction that can give rise to a short-swing profit recovery. Affiliates are
encouraged to consult with the Corporate Secretary of the Holding Company
regarding the Form 4 and Form 5 reporting and short-swing profit recovery
implications of the exercise and subsequent sale of shares of Common Stock prior
to any such exercise or sale.

 

 






First Midwest Bancorp, Inc.





Amended and Restated


Non-Employee Directors' 1997 Stock Option Plan




SUMMARY DESCRIPTION

* * * * *

APPENDIX B

GENERAL INFORMATION

REGARDING

RELOAD STOCK OPTIONS



 

 

August 31, 2000

 

FIRST MIDWEST BANCORP, INC.

Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan



SUMMARY DESCRIPTION

* * * * *

APPENDIX B

GENERAL INFORMATION REGARDING
RELOAD STOCK OPTIONS

Introduction



 

Reload Stock Options may be granted to Directors at any time and on such terms
as set forth by the Board of Directors of First Midwest Bancorp, Inc. (the
"Board"). The Board has determined that Reload Stock Options ("Reloads") will be
granted at such times and under such terms as discussed in the sections below.

Definition and Purpose of Reload Stock Options

First Midwest's Director Stock Option Letter Agreements provide that First
Midwest Common Stock may be used as consideration for the exercise price of
option exercises.

As part of its program to encourage ownership of Common Stock by its Directors,
the Board approved the granting of Reloads when Common Stock is tendered as
consideration for a Director stock option exercise. The purpose of granting
Reloads is to enable the Director to maintain the same "upside potential" when
tendering Common Stock to pay for the exercise price. The benefit to First
Midwest through the granting of Reloads and the holding requirements of the
underlying shares imposed thereon are not only increased ownership on the part
of the Director but also the realization of a tax benefit by the Company from
such exercise.

Eligibility for Reload Options

Reloads will be granted only to active Directors; retired Directors are not
eligible. Reloads will be granted only for shares tendered in an option exercise
that are already owned for at least 6 months prior to the option exercise.
Shares tendered for option exercises will be considered as newly-held for
purposes of the 6 month holding rule and may not be used for a subsequent option
exercise for at least 6 months. A Director stock option grant will be reloaded
only three times.

Date of the Reload Option Grant

The date of the Reload grant will be the same date on which the Common Stock is
tendered in consideration for the Director stock option exercise. Until the
Board determines otherwise, Reloads will be granted, and canceled if appropriate
(see below), automatically, with no further action by the Board required.

Reload Option Price

The Reload exercise price will be the average of the high and low market prices
quoted on the NASDAQ National Market System on the date of the option exercise
for which Common Stock is used as consideration and the Reload is granted. This
also represents the methodology used for valuing the Common Stock used for
option exercise consideration and for the annual granting of Director stock
options.

Reload Option Term

The term, or maturity, of the Reload will be the same as the remaining term of
the underlying Director stock option that is exercised.

Reload Option Vesting

Reloads will vest on a date that is the earlier of 6 months after the Reload is
granted or 30 days prior to the expiration of the underlying Director stock
option for which the Reload is granted.

Reload Option Cancellation

If any Common Stock is sold by a Director who receives Reloads while such
Director holds unvested Reloads, a like number of the unvested Reloads will be
canceled. The cancellation will be first applied to the unvested Reloads with
the longest remaining term. Once vested, the Reload will only be canceled to the
extent the Director sells the Common Stock that was received when the underlying
option was exercised. Since the purpose of granting Reloads is to enable a
Director to maintain the same upside potential on Common Stock, any voluntary
reduction in such upside potential (through the sale of Common Stock by the
Director) should be reflected by a like reduction in the Reloads held by the
Director.

Examples of Reload Stock Option Grants

Pages B - 3 and B - 4 are examples of Reloads granted in both taxable stock
option exercises and stock option exercises under the Nonqualified Stock Option
Gain Deferral Plan (see Appendix D to the Summary Description).

Actions Necessary To Be Granted Reload Stock Options

Until the Board amends or modifies the Reload feature, Reloads will
automatically be granted upon the exercise of Director stock options where the
purchase price is paid with Common Stock held 6 months or longer. The Reload
will be made in the form of a Letter Agreement (similar to the Director Letter
Agreement) which will be provided to the Director within 30 days after the
eligible exercise.

Example of Reload Stock Option Grants
Taxable Option Exercises



Note: Reload Stock Option Grants are only applicable to stock option exercises
in which FMBI Common Stock is tendered for payment of the option exercise price.

 

 

P

FMBI Stock Price is $50 per share.



P

Director does not elect gain deferral and owns 680 shares of FMBI (with a
holding period of 6+ months).



P

Options (1800) to be exercised are as follows:



(a) 500 options @$10;

exp. date 1999;

exercise price $5,000;

Profit-$20,000

(b) 1,000 options @ $20;

exp. date 2000;

exercise price $20,000;

Profit-$30,000

(c) 300 options @ $30;

exp. date 2001;

exercise price $9,000;

Profit- $6,000

P

FMBI stock required to exercise all 1,800 options:



$34,000 exercise price / $50 FMV = 680 shares tendered for exercise



P

Director receives 1,800 shares of FMBI Common Stock.



P

Reduction in Director's "upside potential" before and after exercise is 680
shares, as follows:



Before Exercise



After Exercise

Outstanding Options

1,800



---

Shares tendered for option exercise

680



---

Shares received from option exercise

--



1,800

Total

2,480



1,800









 

P

Reload Options granted at $50 per share applicable to the exercise price are as
follows:



Expiration Date

Reload Options Granted

Methodology

1999

100

Exercise price of each grant exercised / total exercise price x reduction in
upside potential (680 shares).

2000

400



2001

180



Total

680



 

 

 

 

Example of Reload Stock Option Grants

Option Exercises under Gain Deferral Plan



Note: Reload Stock Option Grants are only applicable to stock option exercises
in which FMBI Common Stock is tendered for payment of the option exercise price.



P

FMBI Stock Price is $50 per share.



P

Director elects gain deferral and owns 680 shares of FMBI (with a holding period
of 6+ months).



P

Options (1800) to be exercised are as follows:



(a) 500 options @$10;

Exp. date 1999;

exercise price $5,000;

Profit -$20,000

(b) 1,000 options @ $20;

Exp. date 2000;

exercise price $20,000;

Profit -$30,000

(c) 300 options @ $30;

Exp. date 2001;

exercise price $9,000;

Profit- $6,000

. FMBI stock required to exercise all 1,800 options (which are then immediately
returned to Director under terms of the tax-free exchange):

$34,000 exercise price / $50 FMV = 680 shares

P

"Profit Shares" to be deposited in the Gain Deferral Plan:



$56,000 profit / $50 FMV = 1,120 shares

P

Reduction in Director's "upside potential" before and after exercise is 680
shares as follows:



Before Exercise



After Exercise

Outstanding Options

1,800



---

Shares tendered for option exercise

680



680

Shares in Gain Deferral Plan

--



1,120

Total

2,480



1,800









P

Reload Options granted at $50 per share applicable to the exercise price are as
follows:



Expiration Date

Reload Options Granted

Methodology

1999

100

Exercise price of each grant exercised / total exercise price x reduction in
upside potential (680 shares).

2000

400



2001

180



Total

680



 






First Midwest Bancorp, Inc.





Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan


SUMMARY DESCRIPTION

* * * * *

APPENDIX C

GENERAL INFORMATION

REGARDING

TRANSFERABILITY OF

DIRECTOR STOCK OPTIONS



 

 

 

A

ugust 31, 2000





FIRST MIDWEST BANCORP, INC.

Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan

SUMMARY DESCRIPTION



* * * * *
APPENDIX C

GENERAL INFORMATION REGARDING
TRANSFERABILITY OF DIRECTOR STOCK OPTIONS

Purpose of Stock Option Transferability



Transferability of stock options by Directors of First Midwest who hold stock
options enables Directors to enhance the after-tax value of stock options by
allowing maximum flexibility for gift and estate tax planning purposes.

Eligibility to Transfer Stock Options

In order to transfer stock options in accordance with the requirements outlined
below, the Director must be an active Director of First Midwest; retirees are
not eligible.

Requirements for Transferability

For Directors transferring stock options, the following requirements must be
meet:

1.  

Transferability is limited to immediate family members only, as defined in the
Plan.

2.  

The transfer must be a bonafide gift that is not made in exchange for any
consideration.

3.  

The transferred option will continue to be subject to the same terms and
conditions which were applicable prior to the transfer such as vesting
requirements and expiration dates.

 

 

Example of a Stock Option Transfer

The following is an example of the steps necessary to affect a stock option
transfer:

1.  

Based upon restrictions outlined in the Plan and the Letter Agreement, a
Director will assign the stock option to a family member - donee and pay all
appropriate gift taxes.

2.  

The potential appreciating asset represented by the stock option is thereby
removed from the estate of the Director - donor through the transfer to the
family member.

3.  

Prior to the stock option expiration datem the family member can exercise the
stock option.

4.  

After the stock option exercise, if the shares of First Midwest are retained by
the family member exercising the stock option, such shares may be considered
"restricted" stock and subject to SEC Rules 144 and 145 governing resale. The
First Midwest Corporate Secretary should be contacted if the family member
wishes to resell such shares.

Tax Considerations

As noted above, transfer of options is intended to provide flexibility to
Directors with regard to gift and estate planning purposes. The tax rules
governing the transfer of options are complex. Accordingly a Director
considering a transfer of options should consult with his or her tax advisor
prior to initiating an option transfer.

Actions Necessary to Make a Stock Option Transfer

If a Director wishes to make a transfer of stock options (whether vested or
unvested), he/she should contact the Corporate Controller of First Midwest who
will initiate the appropriate transfer documentation.

 









First Midwest Bancorp, Inc.





Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan

SUMMARY DESCRIPTION

* * * * *

APPENDIX D

GENERAL INFORMATION

REGARDING

DIRECTOR STOCK OPTION LOAN PROGRAM








August 31, 2000

FIRST MIDWEST BANCORP, INC.

Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan

SUMMARY DESCRIPTION



* * * * *
APPENDIX D

GENERAL INFORMATION REGARDING
DIRECTOR STOCK OPTION LOAN PROGRAM

Purpose of Loan Program



First Midwest has established a Loan Program to facilitate both the exercise of
Director stock options and the retention of the acquired shares for the purpose
of increasing First Midwest Common Stock ownership.

Eligibility for Stock Option Loans

Directors eligible for stock option loans must be active Directors of First
Midwest; retirees are not eligible.

Maximum Loan Amount

Loans can be used to pay both the price and taxes related to a stock option
exercise. The maximum amount of all stock option loans outstanding at any one
time to a Director will be $250,000.

Loan Collateral

All stock option loans will be fully recourse. In addition, all First Midwest
Common Stock acquired upon the exercise of a stock option that is funded by the
stock option loan will be collateral for such loan. For example, if a Director
exercises 1,000 options and pays for 50% of the exercise price with a stock
option loan, 500 shares of the Common Stock acquired from the exercise will be
held as collateral for the loan.

Loan Term

The term of the stock option loan will be established at the inception of the
loan and cannot exceed five years.

Loan Interest Rate

The Applicable Federal Rate ("A.F.R.") as defined by the Internal Revenue Code
("IRC") on the date that the loan is made will be the interest rate applicable
to such loan. The A.F.R. is the lowest rate allowable under the IRC without
imputing interest income to the borrower. As an example, the June 2000 A.F.R.'s
are as follows:

.  

Loans of three years or less - 6.53%

.  

Loans of over three years and up to five years - 6.62%

Loan Interest Calculation

Interest on stock option loans will be calculated on a 365 day basis. Interest
will be payable at the maturity of the loan, but may be paid prior to maturity
at the election of the Director.

Impact of Subsequent Common Stock Sales

Stock option loans must be repaid on a pro-rata basis if any of the underlying
collateral is sold. For example, if a Director sells 50% of the shares acquired
in a stock option exercise funded by the Loan Program, the Director must repay
50% of the outstanding loan balance, including any accrued interest applicable
to such balance. Conversely, if a portion of the principal balance of the loan
is repaid, a pro-rata portion of the underlying collateral will be returned.
Tendering of the underlying collateral for purposes of taxable as well as gain
deferral stock option exercises is permitted under the Stock Option Loan Program
and will not require loan repayment as long as an identical number of shares is
returned as collateral for the loan after the exercise.

Repayment Schedule

All principal and interest on a stock option loan will be payable at the end of
the term of the loan.

Effect of Termination of Directorship

Upon termination of a Directorship for any reason, including after a
change-in-control, as defined in the Plan, the stock option loan will continue
under the same terms and conditions until the end of the term of the loan or
loans.

 

 








First Midwest Bancorp, Inc.




Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan


SUMMARY DESCRIPTION

* * * * *

APPENDIX E

GENERAL INFORMATION

REGARDING

NONQUALIFIED STOCK OPTION GAIN DEFERRAL PLAN

 

 

 

August 31, 2000



FIRST MIDWEST BANCORP, INC.

Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan

SUMMARY DESCRIPTION



* * * * *

APPENDIX E

GENERAL INFORMATION REGARDING
NONQUALIFIED STOCK OPTION GAIN DEFERRAL PLAN ("Gain Deferral Plan")



The purpose of this Appendix E is to provide general information about the Gain
Deferral Plan and is qualified in its entirety by the Summary Description of the
Gain Deferral Plan and the text of the Gain Deferral Plan Document. The Gain
Deferral Plan provides the Compensation Committee of the Board of Directors of
First Midwest Bancorp, Inc. (the "Committee") with the responsibility for the
administration of the Gain Deferral Plan. The Committee is authorized to
interpret the Gain Deferral Plan, to prescribe and modify its rules and
procedures, and to make all other determinations necessary in its
administration.

Purpose of the Gain Deferral Plan

The purpose of the Gain Deferral Plan is to further stock ownership by Directors
of First Midwest by facilitating deferral of gains resulting from the exercise
of Director stock options ("options"). In order to defer receipt of gains
resulting from such exercises, Directors must make appropriate elections and
must exercise their options only through the exchange of First Midwest Common
Stock held for at least six months prior to the exercise date. Deferred gains
can only be invested in First Midwest Common Stock; dividends earned on such
Common Stock held by the Gain Deferral Plan can likewise only be reinvested.

Eligibility for Participation

The Gain Deferral Plan is structured as a "Nonqualified Plan" under applicable
IRS and Department of Labor guidelines. As such, eligibility for participation
must be monitored closely to ensure that the Gain Deferral Plan maintains
compliance with these rules, regulations and limitations and is not
disqualified. Accordingly, eligibility for participation in the Gain Deferral
Plan will be determined by the Committee based upon the compensation guidelines
of the IRS and DOL.

Additionally, the ability to defer gains from option exercises is further
restricted to Directors who own 500 or more shares of Common Stock in their own
name, in joint tenancy with their spouse or in an alternative ownership from
whereby the participant has sole voting and investment power (such as a Trust).
The Common Stock ownership limitation will be reviewed annually.

Election to Participate

In order to effectuate participation in the Gain Deferral Plan, Directors must
execute a Deferral Election Form within 30 days following his/her participation
commencement date (generally, the date of the Director's election or appointment
to the Board). The deferral election will apply to all options exercised where
Common Stock is used as the sole payment of the exercise price. If a Director
does not execute a form with 30 days following his/her participation
commencement date, the deferral election will become effective only for options
exercised in the calendar year following the execution date of the Deferral
Election Form.

A Director may execute additional forms, or a Deferral Election Revocation Form,
with each subsequent form superseding all prior forms in accordance with the
timing provisions contained in the Gain Deferral Plan.

If a Director executes a Deferral Election Form, it will apply to all option
exercises that utilize Common Stock as consideration until revoked. However, the
Director may still exercise options using cash as consideration (or in cashless
exercises) to the maximum extent allowed by the Plan.

 




First Midwest Bancorp, Inc.





Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan



* * * * *


HOW TO EXERCISE YOUR STOCK OPTIONS



 

 

 

 

August 31, 2000





FIRST MIDWEST BANCORP, INC.

Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan

HOW TO EXERCISE YOUR STOCK OPTIONS

Table of Contents



 

Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . .

1

When Can an Option be Exercised? . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . .

1

How Can an Option be Exercised? . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . .

1



Method (1) - Cash Exercise . . . . . . . . . . . . . . . . . . . .

1



Method (2) - Stock Exercise . . . . . . . . . . . . . . . . . . .

1



Method (3) - Cash and Stock Exercise . . . . . . . . . . .

2



Method (4) - Gain Deferral Exercise . . . . . . . . . . . .

2

Advantage of a Stock Option Exercise - Reload Stock Option . . . . . . . . . . .
. . . . . . . . . . .

2

Examples of the Exercise Methods . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . .

2



Method (1) - Cash Exercise . . . . . . . . . . . . . . . . . . . .

2



Method (2) - Stock Exercise . . . . . . . . . . . . . . . . . .

2



Method (3) - Cash and Stock Exercise . . . . . . . . . . .

2

When Does and Option Grant Terminate? . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .

1

How are the Options Taxed? . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . .

1

Exhibit 1 - Notice of Intent to Exercise Form (2 pages) . . . . . .

5-6

 

First Midwest Bancorp, Inc.

Amended and Restated

Non-Employee Directors' 1997 Stock Option Plan

HOW TO EXERCISE YOUR STOCK OPTIONS



* * * * *
Introduction



The following sections describe the manner in which Director options can be
exercised. For more detailed information concerning the exercise procedures,
please consult the "Amended and Restated Non-Employee Directors' 1997 Stock
Option Plan-Summary Description" and Appendices A through E to the Summary
Description. Additionally, further information is also provided in each
Director's Letter Agreement, received with each option grant.

When Can an Option be Exercised?

All shares covered by Director options are exercisable beginning on or after the
one year anniversary of the date of the grant except for reload stock options,
which vest in six months. All Director options must be exercised within ten
years from the date of the grant or they will expire.

Special rules are applicable to the vesting of Director options in the event of
death or disability of the Director or in the event of a change-in-control, as
defined in the Plan.

How Can a Director Option be Exercised ?

A Director option is exercised by completing the two-part Notice of Intention to
Exercise Form ("Exercise Form") and submitting it along with the form of payment
(some combination of a check or First Midwest Common Stock, as described below)
for the option exercise. Although a Director option exercise will result in
taxable income to the Director, no income or payroll tax withholding is required
to be withheld upon the exercise of a Director option.

The Exercise Form is attached as Exhibit 1 to this document. Extra forms are
available through the office of the Corporate Controller of First Midwest
Bancorp, Inc.

There are several ways to exercise a Director option. The following section
describes these exercise methods. Examples of Methods (1) - (3) below are also
provided in the following section.

. Method (1) - Cash Exercise - Under this method a check is submitted along with
the Exercise Form to cover the option price due upon exercise (see the section
in this document entitled "How are the Options Taxed?" for a discussion of taxes
due).

. Method (2) - Stock Exercise - Under this method the Plan allows Directors to
pay for the exercise price of the options by surrendering shares of First
Midwest Common Stock that the Director currently owns and has owned for at least
6 months prior to the exercise date (the "previously-acquired shares"), having a
market value equal to the total exercise price. The Director simply pays for the
exercise price due upon exercise with previously- acquired shares instead of
cash.



. Method (3) - Cash and Stock Exercise - Under this method a combination of cash
and previously-acquired shares is submitted along with the Exercise Form to
cover the exercise price. Any combination of cash and previously- acquired
shares may be submitted in payment of the exercise price.

 

. Method (4) - Gain Deferral Exercise - Directors of First Midwest are eligible
to participate in the Nonqualified Stock Option Gain Deferral Plan. Eligibility
for participation, as well as examples, are addressed in the Plan Summary
Description (Appendix E).

The price that will be used for purposes of determining the value of Common
Stock tendered in payment of the exercise price of Director options will be the
average of the high and low prices quoted by NASDAQ on the date that the
Exercise Form is received by the Office of the Corporate Controller. If the
stock is not traded on that date, the next date on which the stock is traded
will be used.

Shares of Common Stock from the exercise of Director options will only be issued
after payment has been received, either in the form of cash or Common Stock.
First Midwest understands that, in certain forms of exercise, the payment for
the exercise price will be coming from a brokerage firm or other agent and a
short delay may result in such case. However, First Midwest must receive payment
for Director options within three business days after the Exercise Form has been
received by the Office of the Corporate Controller or the exercise will be
nullified.

Advantage of a Stock-for-Stock Exercise - Reload Stock Options

Directors who use previously-acquired shares to exercise Director options will
be granted Reload Stock Options. However, the requirements for vesting Reload
Stock Options limit the Director's sale of Common Stock during the vesting
period. The granting and vesting of Reload Stock Options are described in the
Plan Summary Description (Appendix B).Examples of the Exercise Methods

Facts - Options for 1,000 shares at a $20 per share exercise price are to be
exercised. The average of the high and low market prices on date the Exercise
Form is received by the office of the Corporate Controller is $40 per share.

Method (1) - Cash Exercise

.  

Director exercises 1,000 options and submits a check for $20,000.

.  

Director is issued a new certificate for 1,000 shares worth $40,000.

Method (2) - Stock Exercise



.  

Director owns 500 shares of Common Stock which have been held for 6 months or
more and wants to exercise 1,000 options.

.  

Director submits 500 previously acquired shares for the exercise price (500 x
$40 current price = $20,000 exercise price).

.  

Director is issued a new certificate for 1,000 shares worth $40,000.

.  

Director is also granted 500 Reload Stock Options at an exercise price of $40
per share.

Method (3) - Cash and Stock Exercise

.  

Director owns 250 shares of Common Stock which have been held for 6 months or
more and wants to exercise 1,000 options.

.  

Director submits $10,000 and 250 shares (with a value of $10,000; 250 x $40
current price = $10,000) are exchanged for exercise price.

.  

Director is issued a new certificate for 1,000 shares worth $40,000.

.  

Director is also granted 250 Reload Stock Options at an exercise price of $40
per share.

 

The exercise methods shown above provide each Director with a great deal of
flexibility in exercising stock options and questions may arise that are not
addressed by the above examples. Any questions regarding these restrictions, the
exercise methods or more detailed information regarding the options should be
directed to the Office of the Corporate Controller.

When Does an Option Grant Terminate ?

In the event of disability or death, all unexercised options become immediately
vested. Upon resignation or other termination of directorship any exercisable
options (that is, those options that are vested on the date of termination) may
be exercised for a period of 3 years following the termination date. However, no
vested option may be exercised beyond its original expiration date of 10 years.

How are the Options Taxed ?

Under current tax laws, there is no taxable income realized when an option is
granted to a Director.

However, when an option is exercised, the difference between the market price on
the date of exercise and the option price will generally be subject to federal
and state income tax. For example, if options for 100 shares are exercised at an
option price of $20 per share and the fair market value per share is $40 on the
date of exercise, the Director will realize taxable income of $2,000 from the
exercise (100 shares multiplied by the difference between $40 and $20). This
amount will be included in the Director's Form 1099 received from First Midwest
for the year in which the exercise occurs.



Additionally, special IRS rules also may apply to the tax basis of, and gain or
loss recognized on, stock tendered in payment of exercised options. These rules
also address the tax basis of the shares acquired through an option exercise.
Please consult with your tax advisor on these complex issues.

 

 

 











First Midwest Bancorp, Inc.





HOW TO EXERCISE YOUR STOCK OPTIONS


* * * * *


EXHIBIT 1



NOTICE OF INTENTION TO EXERCISE FORM



 

 

 

August 31, 2000

 



FIRST MIDWEST BANCORP, INC.

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTORS' 1997 STOCK OPTION PLAN

NOTICE OF INTENTION TO EXERCISE

DIRECTOR STOCK OPTIONS

(Important Note: If exercising Director options granted under different grant
dates with different exercise prices, please use a separate Notice of Intention
to Exercise Form for each such grant).

PART ONE

To: Office of the Corporate Controller of First Midwest Bancorp, Inc.

In accordance with the terms of the First Midwest Bancorp, Inc. Amended and
Restated Non-Employee Directors' 1997 Stock Option Plan (the "Plan"), I elect to
exercise my nonqualified stock options granted on _________________ and to
purchase _________ shares of First Midwest Bancorp, Inc. $.01 par value Common
Stock at the exercise price of $___________ per share. In satisfaction of the
option price, I elect to utilize the First Midwest Bancorp, Inc. Loan Program
for the term of ______ year(s) not to exceed 5 years and/or enclosed is a check
for $_______ and/or __________ previously-acquired shares of First Midwest
Bancorp, Inc. Common Stock that have been held by me for at least 6 months prior
to the date of this Notice.

The option shares are to be registered and certificated as follows:

Name(s):       ____________________________________________________________

Address:        ____________________________________________________________

City/State/Zip:   ___________________________________________________________

Additionally, I understand that the difference between the fair market value of
the shares acquired in this exercise, less the option price, is subject to
current taxation and that this taxable amount will be included on my 1099 Form
for this tax year.

The specific amount conforming to the exercise election above is detailed on
Part Two of this Form, attached hereto and incorporated by reference.

 

 

 

__________________________________      ________________________________

       Participant's Signature                                              Date

 

 

 

FIRST MIDWEST BANCORP, INC.

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTORS' 1997 STOCK OPTION PLAN

NOTICE OF INTENTION TO EXERCISE

DIRECTOR STOCK OPTIONS


PART TWO


AGGREGATE EXERCISE PRICE COMPUTATIONAL WORKSHEET

 

1.

Director's Name:                                               



2.

Date of Grant:                                                 



3.

Exercise Price per Share:                                        



4.

Effective Date of Notice to Exercise:                            



5.

Number of Shares Acquired in this Exercise:

                   

6.

Aggregate Exercise Price (3 multiplied by 5):

                   

7.

Satisfaction of Aggregate Exercise Price:





(1)

Check

                   



(2)

Surrender of ________previously-aquired shares that have been held by me for at
least 6 months prior to the date of this Notice with a fair market value of
$__________ per share.




                   








TOTAL    $ 




-----------------

 